         Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                    Plaintiff,

        v.                                              Case No.: 1:19-cr-10463-ADB

KAREN LITTLEFAIR,

                    Defendant.


                    AFFIDAVIT OF KENNETH B. JULIAN IN SUPPORT
                    OF DEFENDANT’S SENTENCING MEMORANDUM

        I, Kenneth B. Julian, swear and affirm as follows:

        1.      I am an attorney duly admitted to practice law in the State of California and in this

Court. I am a partner at the law firm of Manatt, Phelps & Phillips, LLP, and counsel of record in

this action for defendant Karen Littlefair (“Ms. Littlefair”). I have personal knowledge of the

facts set forth in this affidavit, and if called to testify, I could and would be able to testify

competently to such facts.

A.      Discovery Relevant To The Uncharged Conduct

        2.      On January 20, 2020, I, on Ms. Littlefair’s behalf, made a written request to the

government for discovery, pursuant to Local Rule 116.2, and requested any favorable evidence

material to punishment at sentencing under Brady. The letter focused on discovery of

exculpatory evidence relating to uncharged preadmissions conduct, including a specific request

for relevant portions of interview reports. The government did not provide Ms. Littlefair with

copies of relevant portions of Rick Singer’s (“Mr. Singer”) interview reports (or other any other

witnesses).
        Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 2 of 6



       3.      On February 10, 2020, the government first disclosed to Ms. Littlefair that Mr.

Singer had previously made statements exculpatory to Ms. Littlefair. It did so in the form of

providing a draft of its proposed offense conduct (“GPOC”) to be submitted to probation in

connection with Ms. Littlefair’s sentencing. Thereafter, the government and Ms. Littlefair

worked cooperatively to include additional evidence favorable to Ms. Littlefair in the GPOC for

probation.

       4.      During this process, on February 18, 2020, I requested copies of the “back-up”

materials for the uncharged conduct set forth in the GPOC “so I [could] verify the parts [of the

GPOC] relating to the government facts.” The government largely denied that request, citing as a

reason, that Ms. Littlefair’s case was resolved via an information.

B.     Documents In Support Of Defendant’s Sentencing Memorandum

       5.      Attached hereto as Exhibit A, Tab 1, is a redacted, true, and correct copy of the

January 7, 2020 letter from Lisanne Laraneta-Watson in support of Ms. Littlefair.

       6.      Attached hereto as Exhibit A, Tab 2, is a redacted, true, and correct copy of the

December 20, 2019 letter from Christina Newman in support of Ms. Littlefair.

       7.      Attached hereto as Exhibit A, Tab 3, is a redacted, true, and correct copy of the

December 31, 2019 letter from Diana Miner in support of Ms. Littlefair.

       8.      Attached hereto as Exhibit A, Tab 4, is a redacted, true, and correct copy of the

December 19, 2019 letter from Lucy Sansoti in support of Ms. Littlefair.

       9.      Attached hereto as Exhibit A, Tab 5, is a redacted, true, and correct copy of the

January 10, 2020 letter from Roberta Fesler in support of Ms. Littlefair.

       10.     Attached hereto as Exhibit A, Tab 6, is a redacted, true, and correct copy of the

December 28, 2019 letter from Janice Hawthorne in support of Ms. Littlefair.




                                               -2 -
         Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 3 of 6



       11.     Attached hereto as Exhibit A, Tab 7, is a redacted, true, and correct copy of the

January 4, 2020 letter from Linda Phillips in support of Ms. Littlefair.

       12.     Attached hereto as Exhibit A, Tab 8, is a redacted, true, and correct copy of the

December 17, 2019 letter from Vincent Adams in support of Ms. Littlefair.

       13.     Attached hereto as Exhibit A, Tab 9, is a redacted, true, and correct copy of the

January 5, 2020 letter from John and Bitsy Clemons in support of Ms. Littlefair.

       14.     Attached hereto as Exhibit A, Tab 10, is a redacted, true, and correct copy of the

January 3, 2020 letter from Raymond Bustamante in support of Ms. Littlefair.

       15.     Attached hereto as Exhibit A, Tab 11, is a redacted, true, and correct copy of the

December 17, 2019 letter from Lauren Killian Mintie in support of Ms. Littlefair.

       16.     Attached hereto as Exhibit A, Tab 12, is a redacted, true, and correct copy of the

January 15, 2020 letter from Rocio Griley in support of Ms. Littlefair.

       17.     Attached hereto as Exhibit A, Tab 13, is a redacted, true, and correct copy of the

December 30, 2019 letter from Bruce Rollinson in support of Ms. Littlefair.

       18.     Attached hereto as Exhibit A, Tab 14, is a redacted, true, and correct copy of the

December 19, 2019 letter from Jenna Roman in support of Ms. Littlefair.

       19.     Attached hereto as Exhibit A, Tab 15, is a redacted, true, and correct copy of the

January 15, 2020 letter from Christine Hahn in support of Ms. Littlefair.

       20.     Attached hereto as Exhibit A, Tab 16, is a redacted, true, and correct copy of the

January 14, 2020 letter from Valerie Botta in support of Ms. Littlefair.

       21.     Attached hereto as Exhibit A, Tab 17, is a redacted, true, and correct copy of the

April 28, 2020 letter from Ann Pelletier Lane in support of Ms. Littlefair.




                                                -3 -
         Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 4 of 6



        22.     Attached hereto as Exhibit A, Tab 18, is a redacted, true, and correct copy of the

December 23, 2019 letter from Deborah and John Crouch in support of Ms. Littlefair.

        23.     Attached hereto as Exhibit A, Tab 19, is a redacted, true, and correct copy of the

January 7, 2020 letter from Laura Russell in support of Ms. Littlefair.

        24.     Attached hereto as Exhibit B, Tab 1, is a redacted, true, and correct copy of the

January 14, 2020 letter from Martin I. Bae, M.D., in support of Ms. Littlefair.

        25.     Attached hereto as Exhibit B, Tab 2, is a redacted, true, and correct copy of the

June 8, 2020 letter from Louis A. VanderMolen, M.D., in support of Ms. Littlefair.

        26.     Attached hereto as Exhibit B, Tab 3, is a redacted, true, and correct copy of the

May 27, 2020 letter from Martin I. Bae, M.D., in support of Ms. Littlefair.

        27.     Attached hereto as Exhibit C, Tab 1, is a true and correct copy of an article titled

“Cancer patients in SARS-CoV-2 infection: a nationwide analysis in China,” published on

February 14, 2020, in The Lancet Oncology, and available at the following website:

https://www.thelancet.com/pdfs/journals/lanonc/PIIS1470-2045(20)30096-6.pdf.

        28.     Attached hereto as Exhibit C, Tab 2, is a true and correct copy of an article titled

“Prison cell spatial density and infectious and communicable diseases: a systematic review,”

published on July 23, 2019, in BMJ Open, and available at the following website:

https://bmjopen.bmj.com/content/bmjopen/9/7/e026806.full.pdf.

        29.     Attached hereto as Exhibit D is a redacted, true, and correct copy of the May 8,

2015 transcript of Ms. Littlefair’s son’s Semester at Sea program at the University of Virginia.

        30.     Attached hereto as Exhibit E, Tab 1, is a redacted, true, and correct copy of a

July 1, 2016 email from Trip Glazer, a Georgetown University (“Georgetown”) professor, to Ms.

Littlefair’s son.




                                                -4 -
         Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 5 of 6



        31.     Attached hereto as Exhibit E, Tab 2, is a redacted, true, and correct copy of a

September 6, 2017 email from Joe Napolitano, a Georgetown dean, to Ms. Littlefair’s son.

        32.     Attached hereto as Exhibit F is a redacted, true, and correct copy of a May 1,

2012 email from Ms. Littlefair to the crew coach at Georgetown.

        33.     Attached hereto as Exhibit G is a redacted, true, and correct copy of a July 9,

2013 email from Ms. Littlefair to her husband.

        34.     Attached hereto as Exhibit H is a redacted, true, and correct copy of the GPOC

for Ms. Littlefair.

        35.     Attached hereto as Exhibit I is a redacted, true, and correct copy of the transcript

of Mr. Singer’s October 30, 2018 call with Ms. Littlefair.

        36.     Attached hereto as Exhibit J, Tab 1, is a redacted, true, and correct copy of a

February 22, 2017 email from Ms. Littlefair to her son and her husband.

        37.     Attached hereto as Exhibit J, Tab 2, is a redacted, true, and correct copy of a

February 23, 2017 email from Mr. Singer to Ms. Littlefair, her husband, and her son.

        38.     Attached hereto as Exhibit K is a redacted, true, and correct copy of a February

12, 2020, email from “Ritchie K.” to Ms. Littlefair.



   Date: July 8, 2020                                   s/
                                                        Kenneth B. Julian




                                                 -5 -
              Case 1:19-cr-10463-ADB Document 30-1 Filed 07/08/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2020, a true copy of the foregoing document filed through
the CM/ECF system was sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

                                                     /s/
                                                       Mara A. O’Malley


326533272.1




                                              -6 -
